Exhibit 10.1



[dojlogo.jpg]
U.S. Department of Justice


Criminal Division
Fraud Section
Bond Building
1400 New York Avenue, NW
Washington, D.C. 20530
      August 5, 2020

 
Mark E. Schamel
Robert R. Ambler, Jr.
James E. Connelly
Womble Bond Dickinson LLP
1200 Nineteenth St. NW, Suite 500
Washington D.C., 20036


Re: World Acceptance Corporation Dear Counsel,
 
Consistent with the FCPA Corporate Enforcement Policy, the Department of
Justice, Criminal Division, Fraud Section, and the United States Attorney's
Office for the Southern District of New York (collectively, the "Department")
has declined prosecution of your client, World Acceptance Corporation ("World"
or the "Company") for violations of the Foreign Corrupt Practices Act (the
"FCPA"), 15 U.S.C. §§ 78dd-l, et seq. We have reached this conclusion despite
the bribery committed by employees of the Company and its subsidiaries in
Mexico.


The Department's investigation found evidence that beginning in 2010 and
continuing through 2017, World's Mexican subsidiary, through its employees and
agents, paid over $4,000,000 to third-party intermediaries that was used, in
part, to pay bribes to Mexican union officials and state government officials in
order to obtain contracts with Mexican unions and Mexican state governments that
allowed World to make loans to union members and to receive payments on such
loans directly from the unions, which withheld the amount of the loan repayment
from the paychecks of the union members.


The Department has decided to decline prosecution of this matter based on an
assessment of the factors set forth in the Corporate Enforcement Policy, Justice
Manual ("JM") 9-47.120, and the Principles of Federal Prosecution of Business
Organizations, JM 9-28.300, including but not limited to: (1) World's prompt,
voluntary self-disclosure of the misconduct; (2) World's full and proactive
cooperation  in this matter (including its provision of all known relevant facts
about the misconduct); (3) the nature and seriousness of the offense; (4) World'
s full remediation, including the additional FCPA training added to World's
compliance program, separation from executives under whom the misconduct took
place; and discontinuing relationships with third parties in Mexico involved in
the misconduct; and (5) the fact that World agrees to and will disgorge to the
U.S. Securities and Exchange Commission the full amount of its ill-gotten gains.

--------------------------------------------------------------------------------

This letter agreement does not provide any protection against prosecution of any
individuals, regardless of their affiliation with World. If the Department
learns information that changes its assessment of any of the factors outlined
above, it may reopen its inquiry.


 
 
Sincerely,
 
 
 
 
 
ROBERT ZINK
 
 
Chief, Fraud Section
 
 
Criminal Division

 
 
Department of Justice
 
 
 
 
 
 
 
BY:

/s/ Sarah E. Edwards
 
 
SARAH E. EDWARDS
 
 
SONALI D. PATEL
 
 
BENJAMIN  A. SALTZMAN
 
 
Trial  Attorneys, Fraud Section


World Acceptance Corporation agrees and consents to the facts and conditions set
forth herein:


The Date:  8/5/2020
BY:

/s/ Luke J. Umstetter
 
 
LUKE J. UMSTETTER
 
 
General Counsel, World Acceptance Corp.
